
	
		II
		110th CONGRESS
		1st Session
		S. 919
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 20, 2007
			Mr. Menendez (for
			 himself, Mrs. Boxer,
			 Mr. Kerry, Mr.
			 Cardin, and Mr. Lautenberg)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To reauthorize Department of Agriculture
		  conservation and energy programs and certain other programs of the Department,
		  to modify the operation and administration of these programs, and for other
		  purposes.
	
	
		1.Short title and table of contents
			(a)Short titleThis Act may be cited as the
			 Healthy Farms, Foods, and Fuels Act of
			 2007.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title
				and table of contents.
					Title I—Conservation 
					Sec. 101. Conservation reserve program.
					Sec. 102. Wetlands
				reserve program.
					Sec. 103. Conservation security program.
					Sec. 104. Reauthorization of and increased enrollment authority
				for grassland reserve program.
					Sec. 105. Environmental quality incentives program.
					Sec. 106. Reauthorization of and increased funding for wildlife
				habitat incentive program.
					Sec. 107. Cooperative
				conservation partnership initiative.
					Sec. 108. Regional
				equity in funding of certain Department of Agriculture conservation
				programs.
					Sec. 109. Exclusion
				of payments under Department of Agriculture conservation programs from adjusted
				gross income limitation.
					Sec. 110. Reauthorization of and additional funding for
				agricultural management assistance program.
					Sec. 111. Community
				Forests and Open Space Conservation Program.
					Sec. 112. Farmland protection and farm viability
				programs.
					Sec. 113. Healthy
				forests reserve program.
					Sec. 114. Integrated
				pest management initiative.
					Sec. 115. Conservation access initiative to encourage greater
				participation by socially disadvantaged farmers and ranchers in conservation
				programs.
					Sec. 116. Conservation loan guarantee program.
					Sec. 117. Pilot
				program for comprehensive conservation planning.
					Sec. 118. Technical assistance under Department of Agriculture
				conservation programs.
					Title
				II—Energy
					Sec. 201. Definition
				of biomass.
					Sec. 202. Support for
				development of biorefineries.
					Sec. 203. Reauthorization of energy audit and renewable energy
				development program.
					Sec. 204. Reauthorization of and increased funding for
				renewable energy systems and energy efficiency improvements
				program.
					Sec. 205. Reauthorization of Department of Agriculture
				bioenergy program.
					Sec. 206. Reauthorization of and increased funding for biomass
				research and development.
					Sec. 207. Reauthorization of carbon cycle research.
					Title III—Healthy Food
				Choices
					Sec. 301. Reauthorization of and increased funding for
				community food project competitive grants.
					Sec. 302. Expansion
				of fresh fruit and vegetable program.
					Sec. 303. Authorization level for farm-to-cafeteria
				activities.
					Sec. 304. Extension
				of WIC farmer’s market nutrition program.
					Sec. 305. Senior
				farmers’ market nutrition program.
					Sec. 306. Farmers’ market promotion program.
					Sec. 307. Department
				of Defense and Department of Agriculture procurement of locally produced
				agricultural products.
					Sec. 308. Fruit and
				vegetable nutrition promotion program.
					Sec. 309. Use of
				Dietary Guidelines for Americans in special nutrition programs
				and school lunch programs.
					Sec. 310. Section 32 specialty crop purchases.
					Sec. 311. Amendments
				to the food stamp program.
					Sec. 312. Food stamp
				fruit and vegetable electronic benefit transfer pilot project.
					Title IV—Promotion of
				New Markets and Farm Viability
					Sec. 401. Farm
				viability program.
					Sec. 402. National organic certification and transition cost
				share program.
					Sec. 402A. National Organic
				Technical Committee.
					Sec. 403. Organic
				agriculture research and extension initiative.
					Sec. 404. Funding for
				education grants programs for Hispanic-serving institutions.
					Sec. 405. Extension
				and funding increase for the Value-Added Agricultural Product Market
				Development Grant Program.
				
			IConservation 
			101.Conservation reserve program
				(a)Extension
					(1)Funding extensionSection 1241(a) of the Food Security Act of
			 1985 (16 U.S.C. 3841(a)) is amended—
						(A)in the matter preceding paragraph (1), by
			 striking 2007 and inserting 2013; and
						(B)in paragraph (1), by striking
			 The and inserting For each of fiscal years 2002 through
			 2013, the.
						(2)Conforming amendmentsSection 1231 of such Act (16 U.S.C. 3831)
			 is amended—
						(A)in subsection (a), by striking
			 2007 and inserting 2013;
						(B)in subsection (d), by striking
			 2007 and inserting 2013;
						(C)in subsection (e)(3), by striking
			 2002 and inserting 2008; and
						(D)in subsection (h)(1), by striking
			 2007 and inserting 2013.
						(b)Eligible landSection 1231(b) of such Act (16 U.S.C.
			 3831(b)) is amended—
					(1)by striking the period at the end of
			 paragraph (1) and inserting a semicolon;
					(2)by striking or at the end of
			 paragraph (4)(C);
					(3)by striking the period at the end of
			 paragraph (5) and inserting ; or; and
					(4)by adding at the end the following new
			 paragraphs:
						
							(6)marginal pasture land or hay land that is
				otherwise ineligible, if the land is to be devoted to native vegetation
				appropriate to the locale and—
								(A)will provide suitable habitat for State or
				federally listed threatened or endangered species or species determined by the
				Secretary of the Interior to be species of concern; or
								(B)will contribute to the restoration of an
				endangered ecosystem or rare and declining forest ecosystem, as defined by the
				Secretary.
								.
					(c)Enrollment goalsSection 1231(d) of such Act (16 U.S.C.
			 3831(d)) is amended—
					(1)by striking The Secretary
			 and inserting:
						
							(1)Acreage authorizedThe
				Secretary
							;
				and
					(2)by adding at the end the following new
			 paragraph:
						
							(2)Enrollment goalsFor the period beginning on the date of the
				enactment of this paragraph and ending on December 31, 2013, the Secretary
				shall establish a goal—
								(A)to enroll not less than 7,000,000 acres of
				eligible land, including land to be devoted to the restoration of rare and
				declining forests, through the continuous enrollment program and the
				conservation reserve enhancement program; and
								(B)to maintain enrollment of at least
				7,800,000 acres in the Prairie Pothole Region National Conservation Priority
				Area.
								.
					(d)Contracts To restore rare and declining
			 forestsSection 1231(e)(2) of
			 such Act (16 U.S.C. 3831(e)(2)) is amended by adding at the end the following
			 new subparagraph:
					
						(C)Rare and declining forestsIn the case of land to be devoted to the
				restoration of rare and declining forest ecosystems, as determined by the
				Secretary, the Secretary may enter into contracts of more than 15
				years.
						.
				(e)Balance of natural resource
			 purposesSection 1231(j) of
			 such Act (16 U.S.C. 3831(j)) is amended—
					(1)by striking “In determining” and inserting
			 the following:
						
							(1)Equitable balance of conservation
				purposesIn
				determining
							;
					(2)by striking the period at the end and
			 inserting , but need not balance all conservation purposes with respect
			 to each particular contract offer.; and
					(3)by adding at the end the following new
			 paragraph:
						
							(2)WildlifeIn considering the extent to which a
				contract offer will achieve the conservation purposes of the program related to
				wildlife habitat, the Secretary shall consider the extent to which the contract
				offer will contribute to increased populations of wildlife, including
				waterfowl, nongame grassland birds and neotropical migrants, and assist in the
				recovery of at-risk
				species.
							.
					(f)Duties of participantsSection 1232(a) of such Act (16 U.S.C.
			 3832(a)) is amended—
					(1)in paragraph (4)—
						(A)by redesignating subparagraphs (A) and (B)
			 as subparagraphs (B) and (C), respectively; and
						(B)by inserting before subparagraph (B), as so
			 redesignated, the following new subparagraph:
							
								(A)approved vegetative cover shall not include
				vegetative cover inappropriate to the
				locale;
								;
						(2)by redesignating paragraphs (5) through
			 (10) as paragraphs (6) through (11), respectively;
					(3)by inserting after paragraph (4) the
			 following new paragraph:
						
							(5)to undertake appropriate management
				activities on the land as needed throughout the term of the contract to achieve
				the purposes of the conservation reserve
				program;
							;
				and
					(4)in subparagraph (A)(i)(II) of paragraph
			 (8), as so redesignated, by inserting after may be conducted the
			 following: , taking into account grassland types and species, location,
			 weather conditions, and other factors that determine to what extent harvesting
			 and grazing activities will advance the conservation purposes of the
			 program.
					(g)Conservation planSection 1232(b)(1) of such Act (16 U.S.C.
			 3832(b)(1)) is amended—
					(1)in subparagraph (A), by striking ;
			 and and inserting , including appropriate management activities
			 required by subsection (a)(5); and
					(2)by adding at the end the following new
			 subparagraph:
						
							(C)criteria for conducting any commercial use
				to be permitted, including criteria for managed harvesting and grazing
				specifying frequency, timing, number of animal units, percentage of field, and
				other criteria to ensure that managed harvesting and grazing advances the
				conservation purposes of the program;
				and
							.
					(h)Cost-Share and management
			 assistanceSection 1234(b) of
			 such Act (16 U.S.C. 3834(b)) is amended—
					(1)in paragraph (1), by inserting before the
			 period at the end the following: , except that the Secretary shall pay
			 75 percent of the cost of establishing bottomland hardwood trees and longleaf
			 pine; and
					(2)by adding at the end the following new
			 paragraph:
						
							(6)Management costsThe Secretary shall pay 75 percent of the
				cost of management activities, including the use of prescribed fire, control of
				invasive species, and native understory restoration on land devoted to trees,
				that are required under a contract entered into under this subchapter, subject
				to such limits as the Secretary may
				establish.
							.
					(i)Acceptance of contract offersSection 1234(c)(3) of such Act (16 U.S.C.
			 3834(c)(3)) is amended—
					(1)by striking In determining
			 and inserting the following:
						
							(A)Maximizing environmental
				benefitsIn
				determining
							;
					(2)by striking may and all that
			 follows through take into consideration and inserting
			 shall take into consideration;
					(3)by striking benefits; and
			 and inserting benefits. The Secretary shall establish criteria for the
			 acceptance of contract offers that will maximize environmental benefits,
			 including criteria related to the characteristics of the land that is the
			 subject of the contract offer, its location, proposed cover and proposed
			 management practices.;
					(4)by striking (B) establish
			 and inserting the following:
						
							(B)FlexibilityThe Secretary may
				establish
							;
					(5)by striking abated. and
			 inserting abated, in order to more effectively address specific State or
			 regional resource concerns and conservation priorities, including restoration
			 of rare and declining forest ecosystems.; and
					(6)by adding at the end the following new
			 subparagraph:
						
							(C)Relationship to other conservation
				programsIn the enrollment of
				land in the conservation reserve established under this subchapter, the
				Secretary shall give a priority to land that cannot produce comparable
				environmental benefits if maintained in agricultural production and enrolled in
				the environmental quality incentives program or other program designed to
				assist producers in improving the environmental performance of working
				agricultural
				land.
							.
					(j)Conservation reserve enhancement
			 programSection 1234(f)(1) of
			 such Act is (16 U.S.C. 3834(f)) is amended by adding at the end the following
			 new sentence: The Secretary may waive this payment limitation for
			 persons participating in a conservation reserve enhancement program if the
			 Secretary determines such a waiver is necessary to achieve the objectives of
			 the conservation reserve enhancement program..
				102.Wetlands reserve program
				(a)Extension
					(1)Funding extensionSection 1241(a)(2) of the Food Security Act
			 of 1985 (16 U.S.C. 3841(a)(2)) is amended by striking The and
			 inserting For each of fiscal years 2002 through 2013,
			 the.
					(2)Conforming amendmentSection 1237(c) of such Act (16 U.S.C.
			 3837(c)) is amended by striking 2007 and inserting
			 2013.
					(b)Maximum and yearly enrollmentSection 1237(b)(1) of such Act (16 U.S.C.
			 3837(b)(1)) is amended—
					(1)by striking 2,275,000 acres
			 and inserting 5,000,000 acres; and
					(2)by striking 250,000 acres in each
			 calendar year and inserting 350,000 acres in each of calendar
			 years 2008 and 2009 and 250,000 acres in each of calendar years 2010 through
			 2013.
					(c)Enrollment of riparian areasSection 1237(d)(3) of such Act (16 U.S.C.
			 3837(d)(3)) is amended by striking that link and all that
			 follows through an easement.
				(d)Wetland easement conservation
			 planSection 1237A(b)(3) of
			 such Act (16 U.S.C. 3837a(b)(3)) is amended by inserting before the semicolon
			 at the end the following: and management activities necessary to
			 maintain the functional values of the wetlands.
				(e)Valuation of easementsSection 1237A(f) of such Act (16 U.S.C.
			 3837a(f)) is amended by striking but not to exceed and all that
			 follows through the end of the sentence and inserting , and the amount
			 of such compensation shall be based on appraisals of the current fair market
			 agricultural value of the land to be encumbered by the easement. The Uniform
			 Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42
			 U.S.C. 4601 et seq.) shall not apply to appraisals of land offered for
			 enrollment in the wetlands reserve program..
				(f)Cost-Share and management
			 assistanceSection 1237C of
			 such Act (16 U.S.C. 3837c) is amended—
					(1)in subsection (a)(1), by inserting
			 including management activities, after values,;
			 and
					(2)in subsection (b), by adding at the end the
			 following new paragraph:
						
							(4)Management costsThe Secretary may make payments to owners
				to cover up to the full actual cost of undertaking any ongoing or periodic
				management activities necessary to maintain the functional values of wetland
				enrolled in the wetlands reserve
				program.
							.
					(g)Easement prioritiesSection 1237C(d) of such Act (16 U.S.C.
			 3837c(d)) is amended by striking wildlife and inserting
			 wildlife, particularly rare, threatened, endangered, and candidate
			 species, or for furthering the goals and objectives of the State’s
			 comprehensive wildlife conservation strategy.
				103.Conservation security program
				(a)Repeal of funding capSection 1241(a)(3) of the Food Security Act
			 of 1985 (16 U.S.C. 3841(a)(3)) is amended by striking , using not more
			 than and all that follows through 2015.
				(b)Program extensionSection 1238A(a) of the Food Security Act
			 of 1985 (16 U.S.C. 3838a(a)) is amended by striking 2011 and
			 inserting 2013.
				(c)Three tiers of conservation security
			 contractsSection 1238A(d) of
			 such Act (16 U.S.C. 3838a(d)) is amended—
					(1)in paragraph (4)—
						(A)by redesignating subparagraphs (R) and (S)
			 as subparagraphs (S) and (T), respectively; and
						(B)by inserting after subparagraph (Q), the
			 following new subparagraph:
							
								(R)enhancement of in-stream
				flows;
								;
						(2)in paragraph (5)—
						(A)in the matter preceding subparagraph (A),
			 by striking paragraph (6) and inserting paragraph
			 (7);
						(B)in subparagraph (A)(ii)(I), by striking
			 1 significant resource and inserting 2 significant
			 resources; and
						(C)in subparagraph (B)(ii)(I), by striking
			 1 significant resource and inserting 3 significant
			 resources;
						(3)by redesignating paragraph (6) as paragraph
			 (7); and
					(4)by inserting after paragraph (5) the
			 following new paragraph:
						
							(6)Soil quality requirements for certain
				producersCertified organic
				producers and producers implementing a resource-conserving crop rotation shall
				be deemed to meet any minimum requirements related to soil quality and the
				preservation of soil carbon that the Secretary may establish for each tier of
				conservation security
				contracts.
							.
					(d)Contract renewalSection 1238A(e)(4) of such Act (16 U.S.C.
			 3838a(e)(4)) is amended—
					(1)in subparagraph (A), by striking
			 subparagraph (B) and inserting subparagraphs (B), (C),
			 and (D); and
					(2)by striking subparagraph (B) and inserting
			 the following new subparagraphs:
						
							(B)Tier I renewalsIn the case of land enrolled under a Tier I
				conservation security contract of a producer, the producer may—
								(i)renew the contract if the producer agrees
				to a new conservation security plan that addresses at least one additional
				significant resource concern and includes significant new conservation
				practices and activities, as determined by the Secretary; or
								(ii)enroll the land under a Tier II or Tier III
				conservation security contract at the time the Tier I contract expires if the
				producer demonstrates that the eligibility criteria for a Tier III conservation
				security contract are met.
								(C)Tier II renewalsIn the case of land enrolled under a Tier
				II conservation security contract of a producer, the producer may—
								(i)renew the contract if the producer agrees
				to a new conservation security plan that includes significant new conservation
				practices or activities, as determined by the Secretary; or
								(ii)enroll the land under a Tier III
				conservation security contract at the time the Tier II contract expires if the
				producer demonstrates that the eligibility criteria for a Tier III conservation
				security contract are met.
								(D)Tier III renewalsIn the case of land enrolled under a Tier
				III conservation security contract of a producer, the producer may renew the
				contract, subject to a benchmark assessment by the Secretary to determine
				whether the producer fully complied with the requirements of the Tier III
				conservation security
				plan.
							.
					(e)Elimination of maintenance
			 paymentsSection
			 1238C(b)(1)(B) of such Act (16 U.S.C. 3838c(b)(1)(B)) is amended by adding at
			 the end the following new sentence: Effective for payments made after
			 October 1, 2006, payments under a conservation security contract may not
			 include amounts for the maintenance of existing land management and vegetative
			 practices or the maintenance of existing land-based structural
			 practices..
				(f)Minimum contract paymentSection 1238C(b) of such Act (16 U.S.C.
			 3838c(b)) is amended by adding at the end the following new paragraph:
					
						(4)Minimum paymentNotwithstanding any other provision in this
				subsection, a producer participating in the conservation security program shall
				be entitled to an annual payment of not less than $1,500 under a conservation
				security
				contract.
						.
				(g)Enrollment proceduresSubsection (f) of section 1238C of such Act
			 (16 U.S.C. 3838c) is amended to read as follows:
					
						(f)Enrollment procedures
							(1)No use of competitive biddingIn entering into conservation security
				contracts with producers under this subchapter, the Secretary shall not use
				competitive bidding or any similar procedure.
							(2)Continuous enrollment for tier III
				contractsThe Secretary shall
				enroll lands that meet Tier III enrollment criteria on a continuous
				basis.
							(3)Periodic enrollment opportunities for tier
				I and II contractsThe
				Secretary shall ensure that producers whose land meets the eligibility criteria
				for enrollment under a Tier I or Tier II conservation security contract have
				the opportunity to enroll the land in the conservation security program once
				every three
				years.
							.
				(h)Technical assistanceSubsection (f) of section 1238C of such Act
			 (16 U.S.C. 3838c) is amended to read as follows:
					
						(g)Technical assistance
							(1)Provision of technical
				assistanceFor each of fiscal
				years 2003 through 2013, the Secretary shall provide appropriate technical
				assistance to producers for the development and implementation of conservation
				security contracts.
							(2)LimitationThe amount expended to provide technical
				assistance with respect to a conservation security contract over the life of
				the contract may not exceed 15 percent of the total amount expended over the
				life of the
				contract.
							.
				104.Reauthorization of and increased enrollment
			 authority for grassland reserve program
				(a)Extension and fundingSection 1241(a) of the Food Security Act of
			 1985 (16 U.S.C. 3841(a)) is amended by striking paragraph (5) and inserting the
			 following new paragraph:
					
						(5)For each of fiscal years 2002 through 2013,
				the grassland reserve program under subchapter C of chapter
				2.
						.
				(b)Enrollment goals and limitation on use of
			 rental agreementsSection
			 1238N(b) of such Act (16 U.S.C. 3838N(b)) is amended—
					(1)in paragraph (1), by striking
			 2,000,000 acres and inserting 10,000,000 acres;
			 and
					(2)by striking paragraph (3) and inserting the
			 following new paragraphs:
						
							(3)Limitation on use of rental
				agreementsOf the total
				number of acres enrolled in the program at any one time through the methods
				described in paragraph (2)(A), not more than 30 percent of the acres shall be
				enrolled through the use of rental agreements described in clause (i) of such
				paragraph.
							(4)Enrollment goalFor the period beginning on the date of the
				enactment of this paragraph and ending on December 31, 2013, the Secretary
				shall establish a goal to enroll not less than 2,000,000 acres of native
				grasslands in the
				program.
							.
					(c)Enrollment of Conservation Reserve Program
			 LandSection 1238N of such
			 Act (16 U.S.C. 3838N) is amended by adding at the end the following new
			 subsection:
					
						(d)Enrollment of Conservation Reserve Program
				Land
							(1)Enrollment authorizedSubject to the eligibility requirements of
				subsection (c) and all other requirements of this subchapter, land enrolled in
				the conservation reserve program may be enrolled in the grassland reserve
				program if the Secretary determines that the land is of high ecological value
				and under significant threat of conversion to other uses.
							(2)Maximum enrollmentThe enrollment of conservation reserve
				program land under this subsection shall not exceed 50 percent of the total
				number of acres enrolled in the grassland reserve program in a given fiscal
				year.
							(3)Prohibition on duplication of
				paymentsLand enrolled in the
				grassland reserve program under this subsection shall no longer be eligible for
				payments under the conservation reserve
				program.
							.
				(d)Equity for pasture-based
			 operationsSection 1238N of
			 such Act (16 U.S.C. 3838N) is further amended by inserting after subsection
			 (d), as added by subsection (c), the following new subsection:
					
						(e)Equity for pasture-based
				operationsConsistent with
				the other requirements of the program, the Secretary shall implement the
				program in a manner that ensures that, to the greatest extent practicable,
				landowners operating pasture-based systems have an equal opportunity to enroll
				in the
				program.
						.
				(e)BiodiversitySection 1238O of such Act (16 U.S.C. 3838o)
			 is amended—
					(1)by redesignating subsections (d) and (e) as
			 subsections (e) and (f), respectively; and
					(2)by adding at the end the following new
			 subsection:
						
							(f)BiodiversityIn emphasizing support for biodiversity
				consistent with the requirements of subsection (c), the Secretary shall give
				priority to agreements and easements that protect and restore habitat for rare,
				threatened, endangered, and candidate species or further the goals and
				objectives of the State’s comprehensive wildlife conservation
				strategy.
							.
					(f)Special grasslands reserve enhancement
			 programSection 1238P of such
			 Act (16 U.S.C. 3838p) is amended by adding at the end the following new
			 subsection:
					
						(e)Special grasslands reserve enhancement
				agreements
							(1)AgreementsThe Secretary may enter into a special
				grasslands reserve enhancement agreement with a State under which the Secretary
				will make payments to the State or political subdivisions or agencies of the
				State to advance the purposes of the grassland reserve program in the
				State.
							(2)Payment limitationsSection 1305(d) of the Omnibus Budget
				Reconciliation Act of 1987 (7 U.S.C. 1308 note; Public Law 100–203) shall not
				apply to payments received by a State or political subdivision or agency
				thereof in connection with an agreement entered into under subsection
				(a).
							.
				105.Environmental quality incentives
			 program
				(a)Extension
					(1)Funding extension and
			 increaseSection 1241(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended by striking
			 paragraph (6) and inserting the following new paragraph:
						
							(6)The environmental quality incentives
				program under chapter 4, using, to the maximum extent practicable,
				$2,000,000,000 in each of fiscal years 2008 through
				2013.
							.
					(2)Conforming amendmentsSection 1240B of such Act is amended (16
			 U.S.C. 3839aa–2)—
						(A)in subsection (a)(1), by striking
			 2010 and inserting 2013; and
						(B)in subsection (g), by striking
			 2007 and inserting 2013.
						(b)PurposesSection 1240 of such Act (16 U.S.C. 3839aa)
			 is amended—
					(1)in paragraph (2), by inserting ,
			 conserving energy, after resources; and
					(2)in paragraph (3), by inserting and
			 conserve energy, after wildlife.
					(c)Predator deterrenceSection 1240B(a) of such Act (16 U.S.C.
			 3839aa–2(a)) is amended by adding at the end the following paragraph:
					
						(3)Predator deterrenceA producer that implements practices or
				other measures as part of a system of proactive predator deterrence for large
				carnivores, including the use of range riders, removal of carcasses, and
				installation of electric fencing around calving areas, shall be eligible to
				receive cost-share or incentive payments under this
				chapter.
						.
				(d)Bidding downSubsection (c) of section 1240B of such Act
			 (16 U.S.C. 3839aa–2) is amended to read as follows:
					
						(c)Bidding downThe Secretary shall not assign a higher
				priority to any application because the applicant is willing to accept a lower
				cost-share or incentive payment than the applicant would otherwise be entitled
				to receive. Nothing in this subsection shall be construed to relieve the
				Secretary of the obligation, when evaluating applications for cost-share
				payments and incentive payments, to evaluate the cost-effectiveness of the
				proposed conservation practices, systems, and approaches described in the
				applications and to prioritize the most cost-effective applications, as
				required by section
				1240C(1).
						.
				(e)Evaluation of applications for cost-share
			 payments and incentive paymentsSection 1240C of such Act (16 U.S.C.
			 3839aa–3) is amended to read as follows:
					
						1240C.Evaluation of applications for cost-share
				payments and incentive payments
							(a)Evaluation priorities and
				criteriaIn evaluating
				applications for cost-share payments and incentive payments, the Secretary
				shall—
								(1)prioritize applications based on their
				overall level of cost-effectiveness to ensure that the conservation practices,
				systems, and approaches proposed are the most efficient means of achieving the
				anticipated environmental benefits of the project;
								(2)prioritize applications based on how
				effectively and comprehensively the project addresses the designated resource
				concern or resource concerns;
								(3)reward higher levels of environmental
				performance, such as advanced levels of management within land management
				practices;
								(4)develop criteria for evaluating
				applications that will ensure that national, State, and local conservation
				priorities are effectively addressed; and
								(5)prioritize applications that will improve
				environmental performance on existing operations.
								(b)Special rule for projects To improve
				wildlife habitatIn
				evaluating applications for cost-share payments and incentive payments
				primarily to improve wildlife habitat, in addition to meeting the requirements
				of subsection (a), the Secretary shall give priority to applications
				that—
								(1)protect and restore habitat for rare,
				threatened, endangered, and candidate species; or
								(2)further the goals and objectives of the
				State’s comprehensive wildlife conservation
				strategy.
								.
				(f)Conservation innovation
			 grantsSection 1240H of such
			 Act (16 U.S.C. 3839aa–8) is amended—
					(1)in subsection (a), by striking
			 may and inserting shall;
					(2)in subsection (b)—
						(A)by striking may and
			 inserting shall;
						(B)by striking and at the end
			 of paragraph (2);
						(C)by striking the period at the end of
			 paragraph (3) and inserting ; and; and
						(D)by adding at the end the following new
			 paragraph:
							
								(4)include a plan for technology
				transfer.
								;
				and
						(3)by adding at the end the following new
			 subsections:
						
							(d)Technology transferTo the maximum extent practicable, the
				Secretary shall ensure efficient, effective transfer of innovative technologies
				and approaches demonstrated through projects that receive funding under this
				section.
							(e)FundingIn addition to amounts made available under
				section 1241(a)(6) to carry out this chapter, the Secretary shall use funds of
				the Commodity Credit Corporation to carry out this section in the following
				amounts:
								(1)40,000,000 for fiscal year 2008.
								(2)50,000,000 for fiscal year 2009.
								(3)60,000,000 for fiscal year 2010.
								(4)75,000,000 for each of fiscal years 2011
				through
				2013.
								.
					(g)Funding under ground and surface water
			 conservation programSubsection (c) section 1240I of such Act
			 (16 U.S.C. 3839aa–9) is amended to read as follows:
					
						(c)FundingThe Secretary shall use $100,000,000 of the
				funds of the Commodity Credit Corporation to carry out this section for each of
				fiscal years 2008 through 2013. These funds are in addition to amounts made
				available under section 1241(a)(6) to carry out this
				chapter.
						.
				(h)Additional provisionsChapter 4 of subtitle D of title XII of
			 such Act is amended by adding at the end the following new sections:
					
						1240J.Promotion of forest stewardship
				practices
							(a)Cost-share payments and incentive
				paymentsIn carrying out the
				program under this chapter, the Secretary shall promote forest stewardship by
				providing cost-share payments and incentive payments to non-industrial private
				forest owners to carry out eligible conservation activities, to—
								(1)improve water quality;
								(2)improve habitat for at-risk species;
								(3)restore ecologically important forest
				types; or
								(4)control invasive species.
								(b)PriorityThe Secretary shall give priority to
				projects that involve multiple landowners implementing eligible conservation
				activities in a coordinated way to address the purposes described in subsection
				(a).
							(c)Funding
								(1)AmountsThe Secretary shall use funds of the
				Commodity Credit Corporation to carry out this section in the following
				amounts:
									(A)$25,000,000 for fiscal year 2008;
									(B)$45,000,000 for fiscal year 2009;
									(C)$60,000,000 for fiscal year 2010;
									(D)$75,000,000 million for each of fiscal
				years 2011 and 2012; and
									(E)$100 million for fiscal year 2013.
									(2)Relation to other fundsThe funds made available under paragraph
				(1) are in addition to amounts made available under section 1241(a)(6) to carry
				out this chapter.
								1240K.Enhanced nutrient and manure
				management
							(a)Demonstration and implementation of
				nutrient and manure management conservation practicesIn carrying out the program under this
				chapter, the Secretary shall provide cost-share, incentive payments, and
				technical assistance to agricultural producers to demonstrate and implement
				innovative and advanced conservation measures that hold substantial promise for
				producing cost-effective improvements to air and water quality by reducing the
				loss of nutrients to the environment. Such conservation measures may
				include:
								(1)Manure processing and treatment
				technologies to permit more effective use and transport of manure nutrients,
				including energy production.
								(2)Innovative land management practices for
				nutrient loss reduction, such as soil amendments, innovative cropping or
				grazing systems, precision nutrient application, on-farm analysis of nutrient
				needs, and performance-based incentive systems.
								(3)Feed management.
								(4)Other projects that demonstrate and
				transfer the most cost-effective measures and technologies to reduce nitrogen
				and phosphorus losses.
								(b)PrioritiesThe Secretary shall give priority to
				projects that—
								(1)involve multiple landowners implementing
				conservation measures described in subsection (a) in a coordinated way to
				address the purposes of this section;
								(2)have a high likelihood of advancing or
				demonstrating advanced manure or nutrient management measures; and
								(3)are anticipated to produce significant
				benefits to air and water quality.
								(c)Locations of projectsTo be eligible to receive assistance under
				this section, a project must be located in a watershed or subwatershed of a
				body of water impaired by nutrients in which either—
								(1)the amount of nutrients contained in manure
				produced in the watershed or subwatershed exceeds the amount that can be
				applied to cropland at agronomic rates; or
								(2)conventional nutrient management techniques
				are inadequate to meet water quality standards.
								(d)Regional technical advisory
				committees
								(1)EstablishmentThe Secretary shall establish regional
				technical advisory committees to assist the Secretary in selecting projects for
				funding under this section.
								(2)ParticipationA regional technical advisory committee
				shall include scientists and other persons with expertise related to innovative
				and advanced nutrient management, to be appointed from agencies within the
				Department of Agriculture, other Federal and State agencies, producer
				associations, environmental organizations, and other interested groups.
								(3)Relationship to state technical
				committeesSubtitle G,
				relating to State technical committees shall apply to a regional technical
				advisory committee, except that members of the committee shall be appointed on
				a regional basis consistent with paragraph (2).
								(e)Equal treatmentIn implementing this section, the Secretary
				shall ensure that farms of all sizes are treated equitably.
							(f)FundingIn addition to amounts made available under
				section 1241(a)(6) to carry out this chapter, the Secretary shall use funds of
				the Commodity Credit Corporation to carry out this section in the following
				amounts:
								(1)$160,000,000 for fiscal year 2008.
								(2)$175,000,000 for fiscal year 2009.
								(3)$200,000,000 for each of fiscal years 2010,
				2011, 2012, and 2013.
								1240L.Performance incentives for States
							(a)High level of performance
				bonusFor each of fiscal
				years 2008 through 2013, 10 percent of the funds made available under this
				chapter shall be reserved by the Secretary for bonus allocations to States that
				demonstrate a high level of performance in implementing the environmental
				quality incentives program.
							(b)Special considerationsIn evaluating State performance under
				subsection (a), the Secretary shall reward States that—
								(1)consistently meet the requirements of
				section 1240C in evaluating offers and payments;
								(2)dedicate a portion of their annual
				environmental quality incentives program allocation to multi-producer
				cooperative efforts to address specific resource concerns;
								(3)collaborate with other Federal and State
				agencies, local governments, educational institutions, and for-profit and
				nonprofit organizations to monitor and evaluate the environmental outcomes
				associated with implementation of the environmental quality incentives
				program;
								(4)demonstrate effective and efficient program
				delivery, including the provision of adequate technical assistance to all
				program participants through appropriate staffing and through cooperation with
				other Federal, State, Tribal, and local agencies, for-profit and nonprofit
				organizations, and individuals with demonstrated expertise in the planning and
				implementation of conservation practices, systems, and approaches;
								(5)support and encourage innovative approaches
				to addressing resource concerns; and
								(6)demonstrate effective outreach and
				innovative approaches to reaching and serving beginning farmers and ranchers,
				limited-resource producers, and operators with lower rates of historical
				participation in Federal farm and conservation
				programs.
								.
				106.Reauthorization of and increased funding
			 for wildlife habitat incentive program
				(a)Extension and fundingSection 1241(a)(7) of the Food Security Act
			 of 1985 (16 U.S.C. 3841(a)(7)) is amended by striking subparagraphs (A) through
			 (D) and inserting the following new subparagraphs:
					
						(A)$85,000,000 in fiscal year 2007;
						(B)$100,000,000 in fiscal year 2008;
						(C)$140,000,000 in fiscal year 2009;
						(D)$200,000,000 in each of fiscal years 2010
				and 2011; and
						(E)$300,000,000 in each of fiscal years 2012
				and
				2013.
						.
				(b)Funding set-aside for long-term
			 agreementsSection
			 1240N(b)(2) of such Act (16 U.S.C. 3839bb–1(b)(2)) is amended by striking
			 subparagraph (B) and inserting the following:
					
						(B)Funds for long-term
				agreementsTo the maximum
				extent practicable, the Secretary shall use 25 percent of the funds made
				available under section 1241(a)(7) for a fiscal year to carry out during that
				fiscal year contracts and agreements described in subparagraph
				(A).
						.
				(c)Incentive payments and program
			 prioritiesSection 1240N of
			 such Act (16 U.S.C. 3839bb–1) is amended by adding at the end the following new
			 subsection:
					
						(d)Incentive payments and program
				priorities
							(1)PrioritiesIn carrying out this section, the Secretary
				shall give priority to agreements and contracts that will—
								(A)protect or restore habitat for a federally
				or State-listed rare, threatened, endangered, and candidate species; or
								(B)further the goals and objectives of a
				State’s comprehensive wildlife conservation strategy.
								(2)Incentive payments for certain agreements
				and applicationsIn a case in
				which the Secretary enters into an agreement or contract described in paragraph
				(1), the Secretary may provide incentive payments to landowners under the
				agreement or contract, including the cost of management activities needed
				during the term of the agreement or
				contract.
							.
				(d)Fish habitatSection 1240N of such Act (16 U.S.C.
			 3839bb–1) is further amended by inserting after subsection (d), as added by
			 subsection (c), the following new subsection:
					
						(e)Development of fish habitat
							(1)Purposes of cost-share
				paymentsSubsection (b)(1)(D)
				authorizes the Secretary to make cost-share payments to landowners to develop
				fish habitat. The development of fish habitat using such cost-share payments
				may include activities—
								(A)to protect streamside areas, including
				through the installation of riparian fencing and improved stream
				crossings;
								(B)to repair in-stream habitat;
								(C)to improve water flows and water quality,
				including through channel restoration;
								(D)to initiate watershed management and
				planning in areas in which streams are in a degraded condition due to past
				agricultural or forestry practices; and
								(E)to undertake other types of stream habitat
				improvement approved by the Secretary.
								(2)Priority projectsWhen considering applications describing
				projects to protect or restore fish habitat, the Secretary shall give priority
				to applicants who will use the cost-share payments to carry out a
				project—
								(A)to remove a small dam or in-stream
				structure;
								(B)to improve fish passage, including through
				culvert repair and maintenance;
								(C)to protect streamside areas;
								(D)to improve water flows, including through
				irrigation efficiency improvements; or
								(E)to improve in-stream flow quality or timing
				or temperature regimes.
								(3)Priority for projects including upland
				improvementsIn addition to
				the priority projects described in paragraph (2), to ensure that projects
				intended to protect or restore fish habitat also address the causes of stream
				habitat degradation, the Secretary shall give priority among applications
				describing such projects to applicants who demonstrate that upland improvements
				associated with the stream habitat improvement, including erosion and nutrient
				management have been, or will be, carried
				out.
							.
				107.Cooperative conservation partnership
			 initiative
				(a)Establishment of grant
			 programSubtitle D of title
			 XII of the Food Security Act of 1985 is amended by adding at the end the
			 following new chapter:
					
						6Cooperative Conservation Partnership
				Initiative
							1240W.Cooperative conservation partnership
				initiative
								(a)Grants and AgreementsThe Secretary shall make grants and enter
				into agreements for not shorter than two-year or longer than five-year terms
				with eligible entities specified in subsection (c) to preferentially enroll
				producers in one or more of the programs specified in subsection (b) to carry
				out special projects and initiatives through which multiple producers and other
				interested persons cooperate to improve water quality or address other specific
				resources of concern related to agricultural production on a local, State, or
				regional scale.
								(b)Covered programsThe conservation programs referred to in
				subsection (a) are the following:
									(1)Conservation reserve program, but only the
				continuous signup portion of the program.
									(2)Conservation reserve enhancement
				program.
									(3)Environmental quality incentives
				program.
									(4)Farmland protection program.
									(5)Grassland reserve program.
									(6)Ground and surface water conservation
				program.
									(7)Wetland reserve program.
									(8)Wildlife habitat incentive program.
									(c)Eligible partnersAgreements may be entered into under this
				section with any of the following (or a combination thereof):
									(1)States and agencies of States.
									(2)Political subdivisions of States, including
				State-sponsored conservation districts.
									(3)Indian tribes.
									(4)Nongovernmental organizations and
				associations, including conservation organizations and producer associations
				and cooperatives.
									(d)Applications
									(1)Competitive processThe Secretary shall establish a competitive
				process for considering applications for agreements under this section
				consistent with the evaluation criteria listed in subsection (e).
									(2)Program allocationApplications shall include—
										(A)specification of the amount of funding or
				acres of one or more covered programs specified in subsection (b) proposed to
				be allocated to carry out the special project or initiative; and
										(B)a schedule for utilization of funding or
				acres over the life of the proposed project or initiative.
										(e)Evaluation criteriaIn evaluating applications for agreements
				under this section the Secretary shall consider the extent to which—
									(1)preferential enrollment in the covered
				programs specified in the application will effectively address the
				environmental objectives established for the special project or initiative;
				and
									(2)the special project or initiative covered
				by the application—
										(A)enjoys broad local and regional support
				from producers and other interested persons, including governmental and
				nongovernmental organizations with appropriate expertise on the issues the
				project or initiative seeks to address;
										(B)includes clear environmental objectives and
				a high likelihood of success;
										(C)includes a well defined project or
				initiative plan that identifies sensitive areas requiring treatment and
				prioritizes conservation systems, practices, and activities needed to achieve
				environmental objectives;
										(D)promises adequate and coordinated
				participation to achieve the objectives of the project or initiative;
										(E)coordinates integration of local, State,
				and Federal efforts to make the best use of available resources and maximize
				cost-effective investments;
										(F)leverages financial and technical resources
				from sources other than the programs authorized by this subtitle, including
				financial and technical resources provided by Federal and State agencies, local
				governments, nongovernmental organizations and associations, and other private
				sector entities;
										(G)describes how all necessary technical
				assistance will be provided to each producer participating in the project or
				initiative, including cost estimates for technical assistance and whether such
				assistance will be provided by technical service providers;
										(H)addresses a local, State, regional, or
				national environmental priority or priorities, with particular emphasis on any
				priority for which there is an existing State or federally approved plan in
				place for addressing that priority;
										(I)links environmental and conservation
				objectives with other objectives, such as spurring rural economic development
				through increased opportunities in the project area for recreation, value-added
				enterprises, or direct marketing of agricultural products, and assisting
				beginning, limited resource, tribal, and other producers maintain the viability
				of their operations;
										(J)includes a plan to evaluate progress and
				measure results; and
										(K)clearly demonstrates that enrollment of
				producers in covered programs will be consistent with the purposes and policies
				of each individual program, as established in statute, rules and regulations,
				and program guidance promulgated by implementing agencies.
										(f)PrioritiesTo the maximum extent practicable,
				consistent with the requirements of subsection (d), the Secretary shall ensure
				that, each fiscal year, grants are awarded and agreements are entered into
				under this section to support projects and initiatives that collectively
				address the full range of resource concerns facing producers, ranchers, and
				small private forest landowners, including specifically projects and
				initiatives that are designed—
									(1)to achieve improvements in water quality in
				watersheds impacted by agriculture, particularly by increasing the
				participation of producers in implementing best management practices in a
				watershed or developing environmentally and economically viable alternative
				uses for manure and litter;
									(2)to achieve improvements in air quality in a
				geographical area where agricultural operations impact air quality, especially
				an area that, as determined by the Administrator of the Environmental
				Protection Agency, is a nonattainment area with respect to any of the national
				ambient air quality standards promulgated by the Administrator under section
				109 of the Clean Air Act (42 U.S.C. 7409);
									(3)to conserve water for environmental
				purposes such as enhanced in stream flows or aquifer recharge in regions,
				States, or local areas where water quantity is a concern;
									(4)to assist in the recovery of Federal or
				State-listed endangered species or species of special concern or to further the
				goals and objectives of a State’s comprehensive wildlife conservation plan
				through the cooperative efforts of multiple producers;
									(5)to control invasive species on rangeland or
				other agricultural land through the cooperative efforts of multiple producers
				in a geographical area;
									(6)to address a specific resource of concern
				or set of concerns on private, non-industrial forest land;
									(7)to reduce losses of pesticides to the
				environment by engaging multiple producers in a geographic area in adoption of
				integrated pest management practices and approaches; and
									(8)to keep working farms and ranches facing
				development pressures in agricultural use.
									(g)Cost share
									(1)Maximum; exceptionsThe Secretary shall not require more than
				25 percent of the cost of a project or initiative supported under an agreement
				entered into under this section to come from non-Federal sources. However, the
				Secretary may award more points to projects or initiatives offering to cover a
				higher percentage of the cost of the project or initiative from non-Federal
				sources.
									(2)In-kind contributionsIf the Secretary establishes a cost-share
				requirement for a project or initiative, the Secretary shall allow the use of
				in-kind contributions to meet that requirement.
									(h)Funding
									(1)Set-asideOf the funds provided each fiscal year to
				implement the programs specified in subsection (b), the Secretary shall use 20
				percent to provide funds under agreements entered into under this
				section.
									(2)Allocation to statesThe Secretary shall allocate to States 60
				percent of the funds reserved under paragraph (1) to allow State
				Conservationists, with the advice of State technical committees, to select
				projects and initiatives for funding under this section at the State
				level.
									(3)Water qualityTo the maximum extent practicable and
				consistent with the other requirements of this section, the Secretary shall
				ensure that 50 percent of the funds awarded each year under this section are
				awarded to projects and initiatives that will improve water
				quality.
									.
				(b)Conforming repealSection 1243 of the Food Security Act of
			 1985 (16 U.S.C. 3843) is amended by striking subsection (f).
				108.Regional equity in funding of certain
			 Department of Agriculture conservation programsSubsection (d) of section 1241 of the Food
			 Security Act of 1985 (16 U.S.C. 3841) is amended to read as follows:
				
					(d)Minimum base allocation to states for
				certain conservation programs
						(1)Minimum allocationIn allocating funds to States to implement
				the conservation programs under this subtitle D, other than the programs
				excluded by paragraph (2), the Secretary shall ensure that each State receives,
				at a minimum, $15,000,000 for each of the fiscal years 2007 through 2013. Funds
				provided as part of a cooperative conservation partnership initiative under
				chapter 6 to a project in a State or in a State adjacent to that State shall
				not be counted as part of the minimum base allocation to that State under this
				subsection.
						(2)Certain programs excludedParagraph (1) does not apply to the
				following programs:
							(A)The conservation reserve program under
				subchapter B of chapter 1.
							(B)The wetlands reserve program under
				subchapter C of chapter 1.
							(C)The conservation security program under
				subchapter A of chapter 2.
							(D)The grassland reserve program under
				subchapter C of chapter
				2.
							.
			109.Exclusion of payments under Department of
			 Agriculture conservation programs from adjusted gross income
			 limitation
				(a)ExclusionSubsection (b)(2) of section 1001D of the
			 Food Security Act of 1985 (7 U.S.C. 1308–3a) is amended by striking
			 subparagraph (C).
				(b)Duration of adjusted gross income
			 limitationSuch section is
			 further amended by striking subsection (e).
				110.Reauthorization of and additional funding
			 for agricultural management assistance program
				(a)ReauthorizationSubsection (b)(4)(B) of section 524 of the
			 Federal Crop Insurance Act (7 U.S.C. 1524) is amended—
					(1)in clause (ii), by striking fiscal
			 years 2003 through 2007 and inserting fiscal years 2008 through
			 2013; and
					(2)in clause (iii), by striking fiscal
			 years 2004 through 2007 and inserting fiscal years 2008 through
			 2013.
					(b)Funding
			 levelsSuch subsection is
			 further amended—
					(1)in clause (ii), by striking
			 $20,000,000 and inserting $40,000,000; and
					(2)in clause (iii)—
						(A)in subclause (I), by striking
			 $14,000,000 and inserting $28,000,000;
						(B)in subclause (II), by striking
			 $1,000,000 and inserting $2,000,000; and
						(C)in subclause (III), by striking
			 $5,000,000 and inserting $10,000,000.
						111.Community Forests and Open Space
			 Conservation Program
				(a)FindingsCongress makes the following
			 findings:
					(1)The United States Forest Service projects
			 that 44 million acres of privately owned forested land will be developed in the
			 United States by 2030, including many of the most important remaining forested
			 parcels within and adjacent to communities.
					(2)There is an urgent need to assist local
			 governments in raising the funds necessary to purchase the most important of
			 these parcels of privately owned forested land as they come up for sale.
					(3)The breakup of forested land into smaller
			 parcels has resulted in an increasing number of owners of privately owned
			 forested land, but many of these owners have little or no experience in forest
			 stewardship.
					(4)In fast growing communities of all sizes
			 across the United States, the remaining parcels of privately owned forested
			 land play an essential role in protecting public water supplies, which has led
			 many local governments to purchase these lands for municipal or county
			 ownership.
					(5)Rising rates of obesity and other public
			 health problems related to inactivity have been shown to be ameliorated by
			 improving public access to safe and pleasing areas for outdoor recreation,
			 which has led many local governments to purchase lands for recreational
			 purposes under municipal or county ownership.
					(6)Across the United States, many communities
			 of diverse types and sizes are deriving significant financial benefit from
			 owning and managing municipal or county forestlands as a source of local
			 revenue that also contributes significantly to the health of the forest
			 products economy at the local and national levels.
					(7)The access to privately owned forested land
			 for hunting, fishing, and trapping has declined, and the number of persons
			 participating in these activities has likewise declined, as these lands are
			 divided into smaller parcels and more owners of privately owned forested land
			 post their land against public use, which has led many local governments to
			 purchase forestlands to guarantee access for hunting, fishing, and
			 trapping.
					(8)There is a national interest and an urgent
			 need to assist local governments in raising the funds necessary to purchase
			 important privately owned forested land that will maintain the diverse public
			 benefits of forestlands close to or within all manner of communities
			 nationwide, from close-knit rural communities to fast growing suburban and
			 exurban areas.
					(b)Establishment of programThe Cooperative Forestry Assistance Act of
			 1978 (16 U.S.C. 2101 et seq.) is amended by adding at the end the following new
			 section:
					
						21.Community Forests and Open Space
				Conservation Program
							(a)Establishment and purposeThe Secretary of Agriculture shall
				establish within the Forest Service a program to be known as the
				Community Forests and Open Space Conservation Program (in this
				section referred to as the Program) for the purpose of assisting
				local governments in a State selected to participate in the Program to acquire
				forested land that—
								(1)is economically, culturally, and
				environmentally important to the locality in which the land is located;
								(2)is threatened by conversion to non-forest
				uses; and
								(3)will conserve public access to and benefit
				from the land for a wide variety of public purposes, including model forest
				stewardship, sustainable timber production, forest-based educational and
				cultural activities, wildlife habitat protection, watershed protection, or
				outdoor recreation, including hunting and fishing.
								(b)Selection of participating states
								(1)SelectionNot later than one year after the date of
				the enactment of this section, the Secretary shall select at least one State in
				each of the New England, Mid-Atlantic, Midwest, South, West, and Pacific
				Northwest regions of the United States to participate in the Program. The
				Secretary shall make the selections from among applications submitted by
				willing States. No State shall be compelled to participate in the
				Program.
								(2)ImplementationAuthority for implementation of the Program
				in a participating State shall lie with the State forester, equivalent State
				official, or other appropriate State natural resource management agency
				designated by the Governor of the State.
								(c)Eligibility and ranking criteria
								(1)State assessment of needEach participating State shall prepare an
				assessment of need that identifies the geographic areas within the State that
				will be the focus of land acquisition activities under the Program and priority
				objectives for conservation, based on conditions and public needs in the State.
				This requirement may be satisfied by inclusion of the assessment as part of an
				integrated State-wide forest planning process for application of Federal
				programs in the State.
								(2)Establishment of criteriaNot later than one year after the date of
				the enactment of this section, the Secretary shall establish eligibility and
				ranking criteria for the selection of land acquisition proposals to receive
				funding under the Program. The Secretary shall establish the criteria in
				consultation with State Forest Stewardship Advisory Committees, State Urban and
				Community Forestry Advisory Committees, and similar organizations.
								(3)PrioritiesIn establishing the eligibility and ranking
				criteria under paragraph (2), the Secretary shall give priority to the
				acquisition of lands that—
									(A)meet identified local open space and
				natural resource needs, as expressed in town plans, regional plans, or other
				relevant local planning documents;
									(B)can be effectively managed to model good
				forest stewardship for private landowners and support forest-based educational
				programs, including vocational education in forestry;
									(C)provide significant protection of public
				water supplies or other waterways;
									(D)can offer long-term economic benefit to
				communities through forestry;
									(E)contain important wildlife habitat;
									(F)provide convenient public access for
				outdoor recreation, including hunting and fishing; and
									(G)are most threatened with conversion to
				non-forest uses.
									(d)Application and ranking of
				proposals
								(1)Preparation and contentsA local government in a participating State
				may prepare an application for assistance under the Program in the acquisition
				of forested land within the geographic program focus area in the State
				identified under subsection (c)(1). The application shall include certification
				by the appropriate unit or units of local government that the proposed land
				acquisition is consistent with any comprehensive plans for development adopted
				by the unit of local government and include such other information as the
				Secretary may prescribe.
								(2)SubmissionParticipating States shall rank all
				applications according to priority and submit the applications to the Secretary
				at such times and in such form as the Secretary may prescribe.
								(3)National listThe Secretary shall maintain a national
				list of all submitted applications, ranked according to the criteria
				established pursuant to subsection (c).
								(e)Ownership of land
								(1)Government ownershipExcept as provided in paragraph (2), all
				land acquired in whole or in part using funds provided under the Program shall
				be owned in fee simple by a local government, such as a municipality or
				county.
								(2)Nonprofit organization
				ownershipUpon the request of
				a participating State, designated nonprofit organizations operating within that
				State may also own land acquired using funds provided under the Program,
				subject to the condition that the land is open for public access consistent
				with the purposes and criteria of the Program.
								(3)Effect of violationIf the owner of land acquired in whole or
				in part using funds provided under the Program sells the land, the owner shall
				reimburse the Secretary for the full amount of the funds provided under the
				Program, plus a penalty equal to 50 percent of the sale price or appraised
				value of the land at the time of the sale, whichever is greater. The local
				government or designated nonprofit organization that sold the land shall no
				longer be eligible for assistance under the Program.
								(f)Duties of owners
								(1)Use and prohibition on
				conversionThe owner of land
				acquired in whole or in part using funds provided under the Program shall
				manage the land in a manner that is consistent with the purposes for which the
				land was purchased under the Program and shall not convert the property to
				other non-forest uses. Public access for compatible recreational uses, as
				determined by the owner, shall be required.
								(2)Management planNot later than two years after the closing
				date on the purchase of land using funds under the Program, the owner of the
				land shall complete a management plan for the land, which shall be subject to
				the approval of the responsible State agency. Management plans shall be created
				through a public process that allows for community participation and
				input.
								(g)Cost Sharing requirements
								(1)Cost sharingIn accordance with such terms and
				conditions as the Secretary may prescribe, costs for the acquisition of land
				under the Program, and other costs associated with the Program, shall be shared
				among participating entities, including State, county, municipal, and other
				governmental units, landowners, corporations, or private organizations. Such
				costs may include costs associated with planning, administration, property
				acquisition, and property management. The Secretary may authorize in-kind
				contributions.
								(2)Federal cost shareThe Federal share of the cost to acquire
				land under the Program shall not exceed 50 percent of the total cost to acquire
				the land. Payments under this section shall be made in accordance with Federal
				appraisal and acquisition standards and procedures.
								(3)Administration and technical
				assistanceIn order to assist
				local governments in achieving model stewardship of land acquired under the
				Program, 10 percent of all funds appropriated for a fiscal year for the Program
				shall be allocated to the responsible State agencies in participating States to
				administer the Program and to provide technical assistance to local governments
				for forest stewardship, including development and implementation of management
				plans required by subsection (f)(2).
								(h)Private property protections
								(1)AccessNothing in this section—
									(A)requires a private property owner to permit
				public access (including Federal, State, or local government access) to private
				property; or
									(B)modifies any provision of Federal, State,
				or local law with regard to public access to, or use of, private land.
									(2)LiabilityNothing in this section creates any
				liability, or has any effect on liability under any other law, of a private
				property owner with respect to any persons injured on the private
				property.
								(3)Recognition of authority to control land
				useNothing in this section
				modifies any authority of Federal, State, or local governments to regulate land
				use.
								(4)Participation of private property
				ownersNothing in this
				section requires a private property owner to participate in the Program.
								(i)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary to carry out the Program
				$50,000,000 for each of the fiscal years 2008 through
				2013.
							.
				112.Farmland protection and farm viability
			 programsParagraph (4) of
			 subsection (a) of section 1241 of the Food Security Act of 1985 (16 U.S.C.
			 3841) is amended to read as follows:
				
					(4)The farmland protection program under
				subchapter B of chapter 2, using $300,000,000 in each of fiscal years 2008
				through
				2012.
					.
			113.Healthy forests reserve program
				(a)Methods of enrollmentSection 502(f)(1)of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6572(f)(1)) is amended by striking
			 subparagraph (C) and inserting the following new subparagraph:
					
						(C)a permanent
				easement.
						.
				(b)FundingSection 508 of such Act (16 U.S.C. 6578) is
			 amended to read as follows:
					
						508.Funding for healthy forests reserve
				program
							(a)Funding
				sourceFor each of fiscal
				years 2008 through 2013, the Secretary shall use the funds, facilities, and
				authorities of the Commodity Credit Corporation to carry out the healthy
				forests reserve program, including the provision of technical assistance under
				the program.
							(b)Section
				11 capThe use of Commodity
				Credit Corporation funds under subsection (a) to provide technical assistance
				under the healthy forests reserve program shall not be considered an allotment
				or fund transfer from the Commodity Credit Corporation for purposes of the
				limitation on expenditures for technical assistance imposed by section 11 of
				the Commodity Credit Corporation Charter Act (15 U.S.C.
				714i).
							.
				114.Integrated pest management
			 initiative
				(a)Initiative requiredThe Secretary of Agriculture shall
			 implement an integrated pest management initiative in priority areas identified
			 by the Secretary pursuant to subsection (b) for the purpose of assisting
			 agricultural producers operating in a priority area to comply with pest
			 management regulations and alleviate the need for additional regulations
			 regarding pest management activities.
				(b)Identification of priority areas
					(1)IdentificationThe Secretary of Agriculture shall identify
			 priority areas where the adoption by agricultural producers of integrated pest
			 management practices and approaches offers the greatest potential benefit to
			 producers seeking to comply with pest management regulations and alleviate the
			 need for additional regulations regarding pest management activities. At a
			 minimum, priority areas shall include agricultural lands dominated by the
			 production of specialty crops and agricultural lands where agricultural pest
			 management activities are regulated for the purpose of mitigating specific
			 impacts to human health or the environment, such as an area in which pollutants
			 exceed authorized total maximum daily load or an air quality non-attainment
			 area.
					(2)ConsultationThe Secretary shall identify priority areas
			 in consultation with the Environmental Protection Agency, the United States
			 Geological Service, the United States Fish and Wildlife Service, agricultural
			 producers, appropriated State agencies, and other interested persons.
					(c)Activities in priority areas
					(1)Expedited approval of management
			 practicesThe Secretary of
			 Agriculture shall develop the best-available integrated pest management
			 practices for the primary agricultural commodities and significant pests in
			 each priority area identified under subsection (b) and expedite approval of
			 these practices for implementation by agricultural producers.
					(2)Improved evaluation of management
			 plansThe Secretary shall
			 develop and make available criteria to enable staff of the Natural Resources
			 Conservation Service and agricultural producers operating in priority areas
			 identified under subsection (b) to effectively compare pest management plans,
			 considering relative risks and potential benefits to multiple resources of
			 concern, including air, surface water, ground water, bees and other
			 pollinators, wildlife, and worker safety.
					(3)Technical assistanceThe Secretary may enter in cooperative
			 agreements, memorandums of understanding, and contracts for services with
			 technical service providers, other agencies, and non-Federal organizations, as
			 necessary, to assist in providing technical assistance regarding integrated
			 pest management planning and implementation to producers operating in priority
			 areas identified under subsection (b).
					(4)MarketingThe Secretary may market the availability
			 of integrated pest management tools and training to agricultural producers in
			 the priority areas identified under subsection (b).
					(5)Program integrationThe Secretary shall set goals for
			 integrating the integrated pest management initiative with the environmental
			 quality incentives program established under chapter 4 of subtitle D of title
			 XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) and other
			 conservation programs in each priority area identified under subsection (b),
			 including indicators of the extent to which these programs fund integrated pest
			 management practices and the extent to which supported integrated pest
			 management practices reduce pesticide use and risk.
					(d)Annual reportThe Secretary of Agriculture shall submit
			 to Congress an annual report on the integrated pest management initiative,
			 including progress in meeting the program integration goals set under
			 subsection (c)(5).
				(e)FundingThe Secretary of Agriculture may use funds
			 provided for the conservation security program and environmental quality
			 incentives program under subtitle D of title XII of the Food Security Act of
			 1985 (16 U.S.C. 3830 et seq.) to implement the integrated pest management
			 initiative.
				115.Conservation access initiative to encourage
			 greater participation by socially disadvantaged farmers and ranchers in
			 conservation programs
				(a)DefinitionsIn this section:
					(1)Socially disadvantaged groupThe term socially disadvantaged
			 group means a group of persons whose members have been subjected to
			 racial or ethnic prejudice because of their identity as members of a group
			 without regard to their individual qualities.
					(2)Socially disadvantaged farmer or
			 rancherThe term
			 socially disadvantaged farmer or rancher means a farmer or rancher
			 who is a member of a socially disadvantaged group.
					(3)Eligible entityThe term eligible entity means
			 any of the following:
						(A)Any community-based organization, network,
			 or coalition of community-based organizations that—
							(i)has demonstrated experience in providing
			 agricultural education or other agriculturally related services to socially
			 disadvantaged farmers or ranchers;
							(ii)has provided to the Secretary of
			 Agriculture documentary evidence of work with socially disadvantaged farmers or
			 ranchers for not less than a five-year period preceding the submission of an
			 application for assistance under this section; and
							(iii)does not engage in activities prohibited
			 under section 501(c)(3) of the Internal Revenue Code of 1986.
							(B)An Indian tribe (as defined in section 4 of
			 the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) or
			 a national tribal organization that has demonstrated experience in providing
			 agriculture education or other agriculturally related services to socially
			 disadvantaged farmers or ranchers in a region.
						(C)An 1890 institution or 1994 institution (as
			 defined in section 2 of the Agricultural Research, Extension, and Education
			 Reform Act of 1998 (7 U.S.C. 7601)), including West Virginia State
			 College.
						(D)An Indian tribal community college or an
			 Alaska Native cooperative college.
						(E)An Hispanic-serving institution (as defined
			 in section 1404 of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977 (7 U.S.C. 3103)).
						(F)Any other institution of higher education
			 (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001)) that has demonstrated experience in providing agriculture education or
			 other agriculturally related services to socially disadvantaged farmers or
			 ranchers in a region.
						(b)InitiativeWith respect to all programs authorized or
			 amended by this title, the Secretary of Agriculture shall establish a
			 conservation initiative for socially disadvantaged farmers or ranchers. With
			 respect to such programs that serve an Indian tribe, the Secretary shall be
			 required to pay the costs of office space to carry out conservation functions
			 authorized under this section.
				(c)Special rule for cost-share
			 paymentsNotwithstanding the
			 actual cost sharing requirements imposed by a program authorized or amended by
			 this title, the Secretary of Agriculture may pay up to 100 percent of the costs
			 incurred by a socially disadvantaged farmer or rancher to participate in the
			 program.
				(d)Outreach and assistanceThe Secretary of Agriculture shall carry
			 out an outreach and technical assistance program to encourage and assist
			 socially disadvantaged farmers or ranchers to participate equitably in the full
			 range of agricultural programs authorized or amended by this title.
				(e)Grants and contractsThe Secretary of Agriculture may make
			 grants to, and enter into contracts and other agreements with, an eligible
			 entity to provide information and technical assistance to socially
			 disadvantaged farmers or ranchers so that they can participate equitably in the
			 full range of agricultural programs authorized or amended by this title.
				(f)Relationship to other lawThe authority to carry out this section
			 shall be in addition to any other authority provided in this or any other
			 Act.
				(g)FundingThe Secretary of Agriculture may reserve up
			 to 10 percent of the funds provided for a fiscal year for financial assistance
			 under the conservation programs under subtitle D of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3830 et seq.) to carry out this section.
				116.Conservation loan guarantee
			 programSubtitle A of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1921–1936a) is amended by
			 inserting after section 304 the following:
				
					304A.Conservation loan guarantee
				program
						(a)In generalThe Secretary may provide a loan guarantee,
				an interest subsidy, or both, to enable an eligible borrower to obtain a
				qualified conservation loan.
						(b)DefinitionsIn this section:
							(1)Eligible borrowerThe term eligible borrower
				means a farmer, rancher, farm cooperative, private domestic corporation,
				partnership, joint operation, trust, or limited liability company, that is
				engaged primarily and directly in agricultural production in the United
				States.
							(2)Qualified conservation loanThe term qualified conservation
				loan means a loan that meets the following requirements:
								(A)PurposeThe loan proceeds are required to be used
				to cover the costs to the borrower of carrying out a qualified conservation
				project.
								(B)Principal amountThe principal amount of the loan is not
				more than $1,000,000.
								(C)Repayment periodThe loan repayment period shall not exceed
				10 years.
								(D)No repayment required in first
				yearThe lender is prohibited
				from requiring any part of the loan to be repaid in the 1-year period that
				begins with the date of the closing of the loan.
								(E)No loan forgivenessThe lender is prohibited from forgiving any
				part of the loan.
								(F)Limited processing feeThe total of all processing fees charged
				with respect to the loan does not exceed such amount as shall be prescribed by
				the Secretary.
								(3)Qualified conservation
				projectThe term
				eligible conservation project means, with respect to an eligible
				borrower, conservation measures included in a conservation plan for a farming
				or ranching operation of the borrower, including—
								(A)the installation of conservation
				structures, including terraces, sod waterways, permanently vegetated stream
				borders and filter strips, windbreaks (tree or grass), shelter belts, and
				living snow fences, if all plantings consist of vegetation appropriate to the
				locale;
								(B)the establishment of forest cover for
				sustained yield timber management, erosion control, or shelter belt purposes,
				if the forest cover is appropriate to the locale;
								(C)the installation of water conservation
				measures;
								(D)the installation of waste management
				systems;
								(E)the establishment or improvement of
				permanent pasture;
								(F)the payment of costs of complying with
				section 1212 of the Food Security Act of 1985;
								(G)other purposes consistent with the
				conservation plan;
								(H)any conservation project or practice, as
				described by technical guides and handbooks issues by the Natural Resources
				Conservation Service; or
								(I)emerging conservation practices,
				techniques, or technologies, as approved by the Secretary.
								(c)Limitations applicable to loan
				guarantees
							(1)Limitation on amount of
				guaranteeThe portion of a
				loan that the Secretary may guarantee under this section shall be not less than
				80 percent and not more than 90 percent of the principal amount of the
				loan.
							(2)Limitation on total amount
				outstandingThe aggregate
				principal amount of outstanding loans guaranteed by the Secretary under this
				section shall not exceed $1,000,000,000.
							(d)Limitation on amount of interest
				subsidyThe interest subsidy
				which the Secretary may provide under this section with respect to a loan shall
				result in a reduction of the interest rate agreed upon by the borrower and the
				lender (but to not less than zero) by—
							(1)500 basis points, if the principal amount
				of the loan is less than $100,000;
							(2)400 basis points, if the principal amount
				of the loan is not less than $100,000 and is less than $500,000; and
							(3)300 basis points, in any other case.
							(e)Administrative provisions
							(1)Authority to collect processing
				feeThe Secretary may assess
				a fee to cover the cost of processing an application under this section equal
				to not more than 1 percent of the principal amount of the loan sought by the
				applicant, as described in the application.
							(2)Provision of financial
				informationAn applicant for
				a loan guarantee or interest subsidy under this section shall provide the
				Secretary with such financial information as may be required by the Secretary,
				in the manner generally required by commercial agricultural lenders in the
				geographical area where the farming or ranching operation of the applicant is
				located.
							(3)AppraisalThe Secretary may require that an appraisal
				made in connection with an application for a loan guarantee or interest subsidy
				under this section be conducted by a specialized appraiser that uses standards
				similar to the standards used for similar purposes in the private sector, as
				determined by the Secretary.
							(4)Approval of applicationThe Secretary shall not approve an
				application submitted pursuant to this section, unless the Natural Resources
				Conservation Service has determined that—
								(A)the loan sought by the applicant, as
				described in the application, would be a qualified conservation loan;
				and
								(B)the project for which the loan is sought is
				likely to result in a net benefit to the environment.
								(5)Deadline for decision on
				applicationWithin 45
				business days after the receipt of an application for assistance under this
				section, the Secretary shall transmit to the applicant the decision of the
				Secretary to approve or disapprove the application, to the extent
				practicable.
							(6)Equitable distribution of loan guarantees
				and interest subsidiesThe
				Secretary shall ensure that loan guarantees and interest subsidies under this
				section are equitably distributed among agricultural producers according to the
				scale of the operations of the producers.
							(f)Relationship with other conservation
				programsNeither the
				application for, nor the receipt of, a loan guarantee or an interest subsidy
				under this section shall affect the eligibility of the recipient for assistance
				under title XII of the Food Security Act of 1985 or the Watershed Protection
				and Flood Prevention Act.
						(g)AppropriationsFor each of fiscal years 2008 through 2013,
				the Secretary shall use such funds of the Commodity Credit Corporation as are
				necessary to carry out this
				section.
						.
			117.Pilot program for comprehensive
			 conservation planning
				(a)Pilot program requiredThe Secretary of Agriculture shall
			 establish a pilot program to evaluate the feasibility of assisting producers,
			 before they apply for assistance under any conservation program under subtitle
			 D of title XII of the Food Security Act of 1985 (16 U.S.C. 3830 et seq.), by
			 making a comprehensive assessment of the resource concerns, needs, and
			 alternative solutions for the producer’s entire operation, as determined by the
			 Secretary, following the procedures in the conservation planning manual of the
			 Natural Resources Conservation Service.
				(b)LocationsThe pilot program shall be undertaken in
			 the following locations:
					(1)The Chesapeake Bay watershed.
					(2)The Great Lakes Basin.
					(3)The Connecticut River watershed.
					(4)The Highlands Region, as defined in section
			 3 of the Highlands Conservation Act (Public Law 108–421; 118 Stat.
			 2375).
					(5)The Upper Mississippi River Basin.
					(c)Provision of assistanceThe assistance to producers shall be
			 provided by the Secretary directly or through third-party providers certified
			 by the Secretary, and shall be provided without charge to the producer. The
			 results of the comprehensive conservation planning shall be provided to the
			 producer to enable informed choices on the type of financial assistance
			 available through conservation programs administered by the Secretary that
			 would most effectively address the resource needs of the farmer’s operation
			 consistent with the environmental goals for the area in which the operation is
			 located.
				(d)FundingThe Secretary shall use funds of the
			 Commodity Credit Corporation to carry out the pilot program in the amount of
			 $40,000,000 for each of fiscal years 2008 through 2013. The funds shall be
			 equally divided, to the maximum extent practicable, between each of the four
			 pilot program locations.
				(e)Assessment and ReportThe Secretary shall conduct an assessment
			 of the effectiveness of the pilot program and publish a report, to be available
			 to the public, of the results of the assessment. An assessment and report shall
			 be undertaken in the second year and the fifth year of the pilot
			 program.
				118.Technical assistance under Department of
			 Agriculture conservation programs
				(a)Use of third-party providersSection 1242 of the Food Security Act of
			 1985 (16 U.S.C. 3842) is amended—
					(1)in subsection (a), by striking paragraph
			 (2) and inserting the following new paragraph:
						
							(2)at the option of the producer, through an
				approved third party, if available.
							;
				and
					(2)in subsection (b)—
						(A)by striking paragraph (1) and inserting the
			 following new paragraph:
							
								(1)System for evaluation of
				providersThe Secretary shall
				establish, by regulation, a system for approving individuals and entities to
				provide technical assistance to carry out programs under this chapter,
				including criteria for the evaluation of providers or potential providers of
				technical assistance.
								;
				
						(B)by striking paragraph (3) and inserting the
			 following new paragraph:
							
								(3)Competitive biddingThe Secretary may accept bids from approved
				third parties to provide technical assistance to producers eligible for that
				assistance.
								;
				and
						(C)in paragraph (4), by striking may
			 request and inserting shall request, to the maximum extent
			 practicable,.
						(b)Cooperative Conservation Educational
			 Assistance ProgramSuch
			 section is further amended by adding at the end the following new
			 subsection:
					
						(c)Cooperative Conservation Educational
				Assistance ProgramThe
				Secretary shall establish a cooperative conservation educational assistance
				program through which a student at an institution of higher education, in a
				field of study such as agronomy, conservation biology, engineering, and other
				subject relevant to the provision of technical assistance under this section,
				may receive educational assistance in exchange for a commitment of service to
				the Natural Resources Conservation Service or other agency within the
				Department of Agriculture involved in providing such assistance. Establishment
				of the program shall be carried out by rulemaking, and the final rule shall be
				issued not later than 180 days after the date of the enactment of this
				subsection.
						.
				IIEnergy
			201.Definition of biomassSection 9001(3)(B)(i) of the Farm Security
			 and Rural Investment Act of 2002 (7 U.S.C. 8101(3)(B)(i)) is amended by
			 inserting and crop waste after agricultural
			 crops.
			202.Support for development of
			 biorefineries
				(a)Assistance methodsSubsection (c) of section 9003 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8103) to read as
			 follows:
					
						(c)AssistanceThe Secretary shall award grants and make
				loans and loan guarantees to eligible entities to assist in covering the cost
				of development and construction of biorefineries or for the construction or
				deployment of methane digesters used to capture the methane gas from livestock
				manure for use as a fuel source for biofuel production to carry out projects to
				demonstrate the commercial viability of 1 or more processes for converting
				biomass to fuels or
				chemicals.
						.
				(b)Environmental goalsSubsection (e)(2) of such section is
			 amended—
					(1)by striking and at the end
			 of clause (i);
					(2)by redesignating clause (ii) as clause
			 (iii); and
					(3)by inserting after clause (i) the following
			 new clause:
						
							(ii)shall select projects based upon the extent
				to which the projects meet environmental goals for feed stocks and refineries,
				including goals related to reductions in greenhouse gas emissions and
				improvement in water quality and wildlife habitat, developed by the Secretary
				in consultation with the Secretary of the Interior, the Secretary of Energy,
				and the National Academy of Sciences;
				and
							.
					(c)Cost sharingSubsection (f) of such section is amended
			 to read as follows:
					
						(f)Cost sharing and interest rates
							(1)In generalThe combined amount of a grant and loan
				made or guaranteed under this section shall not exceed 50 percent of the cost
				of the project.
							(2)Form of recipient shareThe recipient share of the cost of a
				project may be made in the form of cash or the provision of services, material,
				or other in-kind contributions. The amount of the recipient share made in the
				form of the provision of services, material, or other in-kind contributions
				shall not exceed 25 percent of the amount of the share determined under
				paragraph (1).
							(3)Interest rateA loan made under subsection (c) shall bear
				interest at the rate equivalent to the rate of interest charged on Treasury
				securities of comparable maturity on the date the loan is approved. The
				interest rate shall remain in effect for the term of the
				loan.
							.
				(d)Energy reserve programSuch section is further amended—
					(1)by redesignating subsections (g) and (h) as
			 subsections (h) and (i), respectively; and
					(2)by inserting after subsection (f) the
			 following new subsection:
						
							(g)Energy reserve program
								(1)Program requiredUntil December 31, 2013, the Secretary
				shall carry out an energy reserve program under which not more than 100,000
				acres of land may be enrolled through the use of five-year contracts to assist
				owners and operators with the production of feed stocks for the projects
				carried out pursuant to this section.
								(2)Eligible
				landsThe Secretary may
				include any land, regardless of a cropping history, so long as the feed stock
				is produced and harvested consistent with the needs of the environment, as
				provided in paragraph (3).
								(3)Duties of owners and
				operatorsUnder a contract
				entered into under this subsection, an owner or operator of land shall
				implement a feed stock conservation plan to ensure that lands enrolled are
				managed consistent with the needs of the environment, including the needs of
				wildlife. Paragraphs (5) and (6) of section 1232(a) of the Food Security Act of
				1985 (16 U.S.C. 3832(a)) shall apply to the contracts
								(4)PaymentsThe Secretary shall provide annual rental
				payments to owners and operators of lands of amounts not greater than $25,000
				for any fiscal year, and shall establish the amounts of payments
				through—
									(A)the submission of bids for such contracts
				by owners and operators in such manner as the Secretary may prescribe;
				or
									(B)such other means as the Secretary
				determines are
				appropriate.
									.
					(e)FundingSubsection (i) of such section, as amended
			 by subsection (d)(1), is amended to read as follows:
					
						(i)FundingOf the funds of the Commodity Credit
				Corporation, the Secretary shall make available to carry out this section
				$100,000,000 for each of fiscal years 2008 through
				2013.
						.
				(f)Conforming amendmentsSuch section is further amended—
					(1)in the section heading, by striking
			 grants;
					(2)in subsection (c), by striking a
			 grant and inserting assistance; and
					(3)in subsection (e), by striking
			 grants both places it appears and inserting
			 assistance.
					203.Reauthorization of energy audit and
			 renewable energy development programSection 9005(i) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8105(f)) is amended by striking
			 fiscal years 2002 through 2007 and inserting fiscal years
			 2008 through 2013.
			204.Reauthorization of and increased funding
			 for renewable energy systems and energy efficiency improvements
			 program
				(a)PrioritiesSection 9006 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8106) is amended—
					(1)by redesignating subsection (c) through (f)
			 as subsection (d) through (g), respectively; and
					(2)by inserting after subsection (b) the
			 following new subsection:
						
							(c)PriorityThe Secretary shall establish a system to
				rank applications for loans, loan guarantees, and grants under this section
				that considers the extent to which the proposed project—
								(1)will produce environmental benefits,
				including reductions in greenhouse gas emissions, other improvements in air
				quality, and improvements in water quality; and
								(2)fosters community or cooperative approaches
				to renewable energy
				development.
								.
					(b)FundingSubsection (f) of section 9006 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8106) is amended to read as
			 follows:
					
						(f)Funding
							(1)Availability of fundsOf the funds of the Commodity Credit
				Corporation, the Secretary shall make available to carry out this section the
				following amounts:
								(A)$60,000,000 for fiscal year 2008.
								(B)$90,000,000 for fiscal year 2009.
								(C)$130,000,000 for fiscal year 2010.
								(D)$180,000,000 for fiscal year 2011.
								(E)$250,000,000 for fiscal year 2012.
								(2)DurationFunds made available under paragraph (1)
				shall remain available until
				expended.
							.
				205.Reauthorization of Department of
			 Agriculture bioenergy programSubsection (c) of section 9010 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8108) is amended:
				
					(c)FundingOf the funds of the Commodity Credit
				Corporation, the Secretary shall use to carry out this section not more than
				$150,000,000 for each of fiscal years 2008 through
				2013.
					.
			206.Reauthorization of and increased funding
			 for biomass research and developmentSection 310 of the Biomass Research and
			 Development Act of 2000 (7 U.S.C. 7624 note; Public Law 106–224) is amended to
			 read as follows:
				
					310.Funding
						(a)FundingOf funds of the Commodity Credit
				Corporation, the Secretary shall make available to carry out this title—
							(1)$15,000,000 for fiscal year 2008;
				and
							(2)$25,000,000 for each of fiscal years 2009
				through 2013.
							(b)Authorization of
				AppropriationsIn addition to
				amounts transferred under subsection (a), there are authorized to be
				appropriated to carry out this title $200,000,000 for each of fiscal years 2006
				through 2015.
						(c)Availability of fundsAmounts made available under subsection (a)
				or appropriated pursuant to the authorization of appropriations in subsection
				(b) shall remain available until
				expended.
						.
			207.Reauthorization of carbon cycle
			 research
				(a)Research conducted through Consortium for
			 Agricultural Soils Mitigation of Greenhouse Gases
					(1)Participants in consortiumSubsection (b) of section 221 of the
			 Agricultural Risk Protection Act of 2000 (7 U.S.C. 6711) is amended by striking
			 are in the matter preceding paragraph (1) and inserting
			 include.
					(2)Authorization of
			 appropriationsSubsection (g)
			 of such section is amended by striking fiscal years 2002 through
			 2007 and inserting fiscal years 2007 through
			 2012.
					(b)Cooperative research projectsSubsection (d)(4) of such section is
			 amended by striking fiscal years 2002 through 2007 and inserting
			 fiscal years 2008 through 2013.
				(c)Extension projectsSubsection (e)(3) of such section is
			 amended by striking fiscal years 2002 through 2007 and inserting
			 fiscal years 2008 through 2013.
				IIIHealthy Food Choices
			301.Reauthorization of and increased funding
			 for community food project competitive grants
				(a)Authority To provide
			 assistanceSection 25(b) of
			 the Food Stamp Act of 1977 (7 U.S.C. 2034(b)) is amended—
					(1)in paragraph (1) by striking From
			 amounts made available to carry out this Act, the Secretary may and
			 inserting The Secretary shall; and
					(2)by striking paragraph (2) and inserting the
			 following:
						
							(2)Funding amountsFrom amounts made available to carry out
				this Act, the Secretary shall use $60,500,000 for each of fiscal years 2008
				through 2013 to make grants under this
				section.
							.
					(b)Preference for certain
			 projectsSection 25(d) of the
			 Food Stamp Act of 1977 (7 U.S.C. 2034(d)) is amended—
					(1)in paragraph (3) by striking
			 or at the end;
					(2)in paragraph (4) by striking the period at
			 the end and inserting ; or ; and
					(3)by adding at the end the following:
						
							(5)serve special project needs in areas
				of—
								(A)transportation and processing for expanding
				institutional and emergency food service demand for local food;
								(B)retail access to healthy foods in
				underserved markets;
								(C)integration of urban and metro-area food
				production in food projects; and
								(D)technical assistance for youth, socially
				disadvantaged individuals, and limited resource
				groups.
								.
					(c)Matching funds requirementsSection 25(e)(1) of the Food Stamp Act of
			 1977 (7 U.S.C. 2034(e)(1)) is amended by striking 50 and
			 inserting 75.
				(d)Term of grantSection 25(f)(2) of the Food Stamp Act of
			 1977 (7 U.S.C. 2034(f)(2)) is amended by striking 3 and
			 inserting 5.
				(e)FundingSection 25(h)(4) of the Food Stamp Act of
			 1977 (7 U.S.C. 2034(h)(4)) is amended—
					(1)by striking fiscal years 2003
			 through 2007 and inserting fiscal years 2008 through
			 2013; and
					(2)by striking $200,000 and
			 inserting $500,000.
					302.Expansion of fresh fruit and vegetable
			 programSection 18 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended in
			 subsection (g)—
				(1)in paragraph (1)—
					(A)in the matter preceding subparagraph (A),
			 by striking July 2004 and inserting July 2007;
			 and
					(B)by striking subparagraphs (A) and (B) and
			 inserting the following:
						
							(A)100 elementary or secondary schools in each
				State;
							(B)additional elementary or secondary schools
				in each State in proportion to the student population of the State;
				and
							;
					(2)in paragraph (3)(A), by striking
			 paragraph (1)(B) and inserting paragraph
			 (1);
				(3)in paragraph (5), in each of subparagraphs
			 (A) and (B), by striking 2008 and inserting 2011;
			 and
				(4)in paragraph (6)(B)(i)—
					(A)by striking October 1, 2004,
			 and inserting October 1, 2007,; and
					(B)by striking $9,000,000 and
			 inserting $300,000,000.
					303.Authorization level for farm-to-cafeteria
			 activitiesSection 18 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended in
			 subsection (i)(2) by striking such sums as are necessary and all
			 that follows through the period at the end and inserting to carry out
			 this subsection $20,000,000 for each of fiscal years 2008 through
			 2013..
			304.Extension of WIC farmers’ market nutrition
			 programSection 17(m)(9)(A) of
			 the Child Nutrition Act of 1966 (42 U.S.C. 1786(m)(9)(A)) is amended—
				(1)in clause (i), by striking
			 2009 and inserting 2013; and
				(2)by striking clause (ii) and inserting the
			 following:
					
						(ii)Mandatory fundingOf the funds of the Commodity Credit
				Corporation, the Secretary shall make available to carry out this subsection
				$20,000,000 for fiscal year 2008, $30,000,000 for fiscal year 2009, $45,000,000
				for fiscal year 2010, $60,000,000 for fiscal year 2011, and not less than
				$75,000,000 for fiscal year 2012 and each fiscal year thereafter. Such funds
				shall remain available until
				expended.
						.
				305.Senior farmers’ market nutrition
			 programSection 4402 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007) is
			 amended—
				(1)in subsection (a) by striking
			 $5,000,000 and all that follows through 2007, and
			 inserting $20,000,000 for fiscal year 2008, $30,000,000 for fiscal year
			 2009, $45,000,000 for fiscal year 2010, $60,000,000 for fiscal year 2011, and
			 not less than $75,000,000 for fiscal year 2012 and each fiscal year
			 thereafter;
				(2)in subsection (b)—
					(A)in paragraph (2) by striking
			 and at the end,
					(B)in paragraph (3) by striking the period at
			 the end and inserting ; and, and
					(C)by adding at the end the following:
						
							(4)to promote the transition to organic and
				other environmentally beneficial food production
				systems.
							;
				and
					(3)by adding at the end the following new
			 subsection:
					
						(d)Eligible participants; benefit
				levelsThe regulations
				required by subsection (c)—
							(1)shall allow for participation by farmers’
				markets, and roadside stands, community supported agriculture programs;
				and
							(2)shall not limit the ability of State or
				regional programs to set benefit levels per individual
				senior.
							.
				306.Farmers’ market promotion
			 programSection 6 of the
			 Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) is amended by
			 striking subsections (d) and (e) and inserting the following:
				
					(d)Criteria and Guidelines
						(1)In generalThe Secretary shall establish criteria and
				guidelines for the submission, evaluation, and funding of proposed projects
				under the Program.
						(2)PriorityThe Secretary shall prioritize for funding
				projects that will support, encourage, or promote the transition to organic and
				other environmentally beneficial forms of agricultural production.
						(e)FundingThe Secretary shall use $25,000,000 of
				funds of the Commodity Credit Corporation to carry out this section in each of
				the fiscal years 2008 through 2013, of which $5,000,000 shall be used to
				support the use of electronic benefit transfers at farmers’
				markets.
					.
			307.Department of Defense and Department of
			 Agriculture procurement of locally produced agricultural products
				(a)FindingsCongress finds the following:
					(1)Locally procured agricultural products, as
			 compared to products transported from distant sources—
						(A)are often harvested closer to full ripeness
			 and can have higher nutritional quality;
						(B)can have improved ripeness, taste, or
			 selection, which can increase rates of consumption of agricultural products;
			 and
						(C)are more efficient to store, distribute,
			 and package.
						(2)Use of local produce—
						(A)reduces dependence upon foreign oil by
			 reducing fuel consumption rates associated with the production or
			 transportation of agricultural products;
						(B)can help to improve the ability of those
			 using the procurement system to provide education on nutrition, farming,
			 sustainability, energy efficiency, and the importance of local purchases to the
			 local economy;
						(C)helps to maintain a robust logistics
			 network for agricultural product procurement; and
						(D)promotes farm, business, and economic
			 development by accessing local markets.
						(3)Section 9(j) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(j)) directs the Secretary of
			 Agriculture to encourage institutions participating in the school lunch program
			 established under that Act and the school breakfast program established by
			 section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) to purchase, in
			 addition to other food purchases, locally produced foods, to the maximum extent
			 practicable and appropriate.
					(b)Department of Defense Geographic
			 procurement preferenceNotwithstanding any other provision of law,
			 the Department of Defense may use a geographic preference to purchase locally
			 produced agricultural products for—
					(1)the Defense Supply Center
			 Philadelphia;
					(2)the Department of Defense Farm to School
			 Program;
					(3)the Department of Defense Fresh Fruit and
			 Vegetable Program;
					(4)the service academies;
					(5)Department of Defense domestic dependant
			 schools;
					(6)other Department of Defense schools under
			 chapter 108 of title 10, United States Code;
					(7)commissary and exchange stores; and
					(8)morale, welfare, and recreation facilities
			 operated by the Department of Defense
					(c)Department of Agriculture and related
			 entities geographic procurement preferenceNotwithstanding any other provision of law,
			 the Department of Agriculture, schools, local educational agencies, and other
			 entities may use a geographic preference to purchase locally produced
			 agricultural products for—
					(1)the school breakfast program established by
			 section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773);
					(2)the school lunch program established under
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
			 seq.);
					(3)the summer food service program for
			 children established under section 13 of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1761); and
					(4)the child and adult care food program
			 established under section 17 of the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1766).
					(d)Addition of geographic
			 preferenceIn the case of the
			 purchase of agricultural products for a program or entity described in
			 subsection (b) or (c), the local food service director or other entity making
			 the purchase may include the geographic preference provided by such subsections
			 in bid specifications and may select a bid involving locally produced
			 agricultural products, even if that bid is not the lowest bid.
				(e)ReportingA school, local educational agency, or
			 other entity participating in one or more of the programs described in
			 subsection (c) shall report to the Secretary of Agriculture if the school,
			 local educational agency, or other entity pays more than 10 percent more than
			 the lowest bid to purchase locally produced agricultural products in accordance
			 with this section.
				(f)ReviewThe Secretary of Defense and the Secretary
			 of Agriculture shall periodically review the use of the geographic preference
			 provided by this section to prevent fraud or abuse.
				308.Fruit and vegetable nutrition promotion
			 program
				(a)In generalThe Secretary of Agriculture, acting
			 through the Administrator of the Agricultural Marketing Service, shall
			 establish and carry out a program to provide assistance to eligible trade
			 organizations described in subsection (c) to increase the consumption of fruits
			 and vegetables in the United States to meet Federal health guidelines.
				(b)Requirements for
			 participationTo be eligible
			 for assistance under this section, an organization shall—
					(1)be an eligible trade organization;
					(2)prepare and submit a plan to increase the
			 consumption of fruits and vegetables in the United States to the Administrator
			 of the Agricultural Marketing Service that meets any guidelines governing such
			 plans established by the Administrator; and
					(3)meet any other requirements established by
			 the Administrator.
					(c)Eligible trade organizationsAn eligible trade organization under this
			 section shall be—
					(1)a nonprofit fruit and vegetable trade
			 organizations in the United States;
					(2)a nonprofit State or regional fruit and
			 vegetable organization;
					(3)a fruit and vegetable agricultural
			 cooperative in the United States;
					(4)a commodity board or commission in the
			 United States; or
					(5)a small business engaged in the fruit and
			 vegetable industry in the United States.
					(d)Matching
			 fundsAssistance provided
			 under this section shall not exceed—
					(1)in the case of an organization described in
			 paragraphs (1) through (4) of subsection (c), 90 percent of the cost of the
			 plan to increase the consumption of fruits and vegetables in the United States
			 submitted under subsection (b)(2); and
					(2)in the case of an organization described in
			 subsection (c)(5), 50 percent of the cost of the plan to increase the
			 consumption of fruits and vegetables in the United States submitted under
			 subsection (b)(2).
					(e)FundingOf the funds available to the Commodity
			 Credit Corporation, the Administrator of the Agricultural Marketing Service
			 shall use $100,000,000 in each of fiscal years 2008 through 2011 to carry out
			 this section.
				309.Use of Dietary Guidelines for
			 Americans in special nutrition programs and school lunch
			 programsSection 9(a) of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)) is amended by
			 adding at the end the following:
				
					(5)Allocations to be based on dietary
				guidelinesFor the school
				year beginning in July 2007 and each school year thereafter, the Secretary
				shall ensure that allocations of food and food ingredients offered in school
				nutrition programs under this Act and the Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.) are based on the most recent Dietary Guidelines for
				Americans.
					.
			310.Section 32 specialty crop
			 purchases
				(a)Minimum level of purchasesSection 32 of the Act of August 24, 1935 (7
			 U.S.C. 612c) is amended in the sixth sentence by inserting after and
			 their products the following: , and, for each of fiscal years
			 2008 through 2012, the Secretary of Agriculture shall devote not less than
			 $400,000,000 of sums appropriated under this section to purchases of non-basic
			 agricultural commodities, such as fruits, vegetables, and other specialty food
			 crops.
				(b)Expansion of DOD fresh
			 programSuch section is
			 further amended by inserting after the sixth sentence, as amended by subsection
			 (a), the following new sentence: Of the funds specified in the preceding
			 sentence, the Secretary of Agriculture shall expend not less than $150,000,000
			 for each of fiscal years 2008 through 2012 for the purchase of fresh fruits and
			 vegetables for distribution to schools and service institutions in accordance
			 with section 6(a) of the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1755(a))..
				311.Amendments to the food stamp
			 program
				(a)DefinitionSection 3 of the Food Stamp Act of 1977 (7
			 U.S.C. 2012) is amended by adding at the end the following
					
						(v)Food stamp nutrition
				education means direct education, group activities, community health
				promotion, and comprehensive public health approaches (including but not
				limited to, social marketing, mass media, public-private partnerships, policy,
				systems and environmental changes, and evaluation) that promote healthy eating
				and make healthy food and physical activity choices more desired, affordable,
				and accessible. To serve all those potentially eligible for food stamps,
				nutrition education programs should be designed to reach large numbers of
				low-income individuals. Programs shall support behavior change consistent with
				the Dietary Guidelines for Americans, including a diet rich in fruits and
				vegetables and whole
				grains.
						.
				(b)AdministrationSection 11(e)(1)(A) of the Food Stamp Act
			 of 1977 (7 U.S.C. 2020(e)(1)(A) is amended by inserting , and provide
			 food stamp nutrition education after program.
				312.Food stamp fruit and vegetable electronic
			 benefit transfer pilot project
				(a)FindingThe Congress finds that increased
			 consumption of fruits and vegetables by participants in the food stamp program
			 will significantly improve the overall dietary habits of such
			 participants.
				(b)Pilot ProjectThe Secretary of Agriculture shall
			 establish and carry out a pilot project that will provide to each participant
			 in the food stamp program who receives benefits in the form of an electronic
			 benefit transfer, financial incentives for each dollar of such benefits
			 expended by such recipient to facilitate the purchase of fresh fruits and
			 vegetables.
				(c)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated $10,000,000 for each of 5 fiscal years to carry
			 out this section.
				IVPromotion of New Markets and Farm
			 Viability
			401.Farm viability program
				(a)Program requiredSubsection (a) of section 1238J of the Food
			 Security Act of 1985 (16 U.S.C. 3838j) is amended by striking The
			 Secretary may and inserting Using amounts made available under
			 subsection (b), the Secretary shall.
				(b)FundingSubsection (b) of such section is amended
			 to read as follows:
					
						(b)FundingIn addition to other funds made available
				to carry out this subchapter for each of fiscal years 2008 through 2013, the
				Secretary shall use $50,000,000 of funds of the Commodity Credit Corporation
				each fiscal year to make grants to eligible entities under subsection
				(a).
						.
				402.National organic certification and
			 transition cost share programSection 10606 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 6523) is amended to read as follows:
				
					10606.National organic certification and
				transition cost share program
						(a)In generalOf the funds of the Commodity Credit
				Corporation, the Secretary of Agriculture (acting through the Natural Resources
				Conservation Service) shall use $80,000,000 for each of fiscal years 2008
				through 2013 to establish a national organic certification and transition
				cost-share program to assist producers and handlers of agricultural products in
				obtaining certification under the national organic production program
				established under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et
				seq.) and to assist producers and handlers in making the transition to organic
				production under the such program.
						(b)Certification costs
							(1)In generalThe Secretary shall pay under this section
				a portion of the costs incurred by a producer or handler in obtaining
				certification under the national organic production program, as certified to
				and approved by the Secretary.
							(2)Maximum
				amountThe amount of a
				payment made to a producer or handler for certification under this section
				shall be $750 per year.
							(3)FundingOf the funds made available under
				subsection (a), the Secretary (acting through the Agricultural Marketing
				Service) shall use $25,000,000 for each of the fiscal years 2008 through 2013
				to share up to 75 percent of the cost of certification.
							(c)Accreditation and enforcement
				costsOf the funds made
				available under subsection (a), the Secretary (acting through the Agricultural
				Marketing Service) shall use $5,000,000 for each of the fiscal years 2008
				through 2013 to fund the accreditation and enforcement programs operated by the
				National Organic Program to implement the accreditation and enforcement
				provisions of the Organic Foods Production Act of 1990.
						(d)Reimbursements for Infrastructure Necessary
				To Implement Organic Practice Standards
							(1)EstablishmentNot later than 180 days after the date of
				the enactment of this Act, the Secretary shall establish a program to reimburse
				producers and handlers for the costs of transition to organic
				production.
							(2)ProgramUnder the program established under
				paragraph (1), the Secretary (acting through the Natural Resources Conservation
				Service) shall use $50,000,000 for each of the fiscal years 2008 through 2013
				to assist producers and handlers developing and implementing infrastructure and
				practices necessary to transition land and animals to meet the requirements of
				the Organic Food Production Act of 1990.
							(3)Plan submissionThe Secretary may only reimburse a producer
				or handler under this section if the producer or handler submits to the
				Secretary an organic transition plan that contains the expected costs for
				infrastructure and practices, the environmental and economic benefits derived
				from the infrastructure or implementing organic practice standards, and a
				demonstration of the existence of a market or the reasonable expectation of a
				future market for the products to be produced or handled.
							(4)Appropriate infrastructure and practice
				standardsThe Secretary shall
				only reimburse producers and handlers under this subsection for the costs of
				the following:
								(A)Organic practices and activities during
				transition to certified organic production consistent with an approved plan to
				transition to certified organic production.
								(B)Farm infrastructure necessary to implement
				organic practice standards, including livestock watering facilities and
				fencing, so long as such infrastructure is consistent with an approved plan to
				transition to certified organic production.
								(C)Organic livestock welfare measures, so long
				as such infrastructure or practices and activities are necessary to implement
				an organic practice standard and are consistent with an approved plan to
				transition to certified organic production.
								(D)Advanced organic practices consistent with
				approved certified organic production.
								(E)Technical assistance, including the costs
				of developing an approved transition plan under this section.
								(F)Other measures the Secretary, after
				consultation with the National Organic Standards Board, determines are
				appropriate.
								(5)Organic transition technical
				adviceThe Secretary shall
				consult with the National Organic Standards Board regarding the elements of an
				approved organic transition plan and to identify and recommend ways that the
				Secretary may generally use the resources provided for programs under subtitle
				D of title XII of the Food Security Act of 1985 (16 U.S.C. 3830 et seq.) to
				facilitate transition to organic production, including the resources provided
				by the Environmental Quality Incentives Program and the Conservation Security
				Program.
							(6)Maximum amount for transition
				reimbursementExcept as
				provided in (A) and (B), the maximum amount of reimbursement paid to a producer
				or handler for transition to organic production under this section shall be
				$10,000 per fiscal year.
								(A)Specialty CropsIn the case of an individual or entity who
				annually produces three or more types of specialty crops, the individual or
				entity may not receive, directly or indirectly, cost-share or incentive
				payments under this section that, in the aggregate, exceed $20,000 per year,
				for a period not to exceed four years.
								(B)DairyIn the case of an individual or entity
				whose principal farming enterprise is dairy, the individual or entity may not
				receive, directly or indirectly, cost-share or incentive payments under this
				section that, in the aggregate, exceed $20,000 per year, for a period not to
				exceed four years.
								(7)Eligible fiscal yearsA producer or handler may only receive
				payments—
								(A)in four fiscal years; and
								(B)after the first payment, in the fiscal year
				in which such payment was made and the three subsequent fiscal years.
								(8)Transition ReimbursementsA certified organic producer or handler
				under the national organic production program shall be eligible for
				reimbursements to make the transition to organic production for new lands and
				livestock.
							(9)Suspension authorityTo ensure orderly and continued growth in
				organic farming—
								(A)prior to each fiscal year and no later than
				October 1st of each year, the Secretary shall publish organic commodity
				specific assessments analyzing the domestic production and consumption, import
				and export organic market demand and growth potential for each organic
				commodity and the anticipated number and total amount of new reimbursements for
				the following year affecting each commodity; and
								(B)the Secretary shall not enroll new
				producers under this subsection if, for any particular agricultural commodity,
				any new producers would produce an increased amount of that agricultural
				commodity that the Secretary finds is reasonably anticipated to affect the
				continuing economic viability of farmers currently certified under the national
				organic production program or would create unreasonable geographic disparities
				in the distribution of reimbursements provided under this section.
								(10)AppealsAn applicant seeking transition assistance
				under this section has the right to appeal an adverse decision by Secretary
				with regard to an application for assistance, as provided in section 275 of the
				Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6995).
							(e)Technical and educational
				assistanceOf the funds made
				available under subsection (a) for a fiscal year, the Secretary shall use not
				less than $15,000,000 to provide technical and educational assistance to
				producers and handlers to carry out this section, including entering into
				cooperative agreements with qualified entities to implement the transition to
				organic production.
						(f)ReportingNot later than March 1 of each year, the
				Secretary shall submit to Congress and the National Organic Standards Board a
				report detailing State-by-State expenditures on certification, including the
				number of producers and handlers served by the program, and State-by-State
				expenditures on transition assistance, including the number of producers and
				handlers served by the program, the practices implemented, an assessment of the
				impacts of the program on organic production, and recommended reforms, if
				any.
						.
			402A.National Organic Technical
			 Committee
				(a)EstablishmentThe Secretary shall establish a National
			 Organic Technical Committee to oversee development and implementation of the
			 Organic Certification and Transition Program and to improve the organic
			 agriculture interface with all other conservation programs and activities
			 administered by the NRCS, including development of criteria for the approval of
			 qualified organic technical advisors.
				(b)MembershipThe membership of the National Organic
			 Technical Committee shall be comprised of—
					(1)three organic farmers;
					(2)two organic certifying agents;
					(3)two organic inspectors;
					(4)one representative of an environmental
			 organization knowledgeable about organic agriculture; and
					(5)one scientist with expertise in
			 conservation planning.
					403.Organic agriculture research and extension
			 initiativeSection 1672B(e) of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925b(e))
			 is amended to read as follows:
				
					(e)FundingOf the funds available to the Commodity
				Credit Corporation, the Secretary shall use $15,000,000 for each of fiscal
				years 2008 through 2013 to carry out this
				section.
					.
			404.Funding for education grants programs for
			 Hispanic-serving institutionsSubsection (c) of section 1455 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3241) is amended to read as follows:
				
					(c)FundingOf the funds available to the Commodity
				Credit Corporation, the Secretary shall use $25,000,000 for each fiscal year to
				carry out this
				section.
					.
			405.Extension and funding increase for the
			 Value-Added Agricultural Product Market Development Grant ProgramSection 231(b)(4) of the Agricultural Risk
			 Protection Act of 2000 (7 U.S.C. 1621 note; Public Law 106–224) is
			 amended—
				(1)by striking through October 1,
			 2006; and
				(2)by striking $40,000,000 and
			 inserting $60,000,000.
				
